UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 14, 2013 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 33-00215 81-0305822 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) P.O. Box 643 Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (406) 827-3523 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On December 14, 2013, the Registrant held its Annual Meeting. As of the record date for the Annual Meeting, there were 64,176,842 shares entitled to vote on all matters presented to the Registrant’s shareholders at the Annual Meeting. At the Annual Meeting, there were 35,624,621 votes cast, representing approximately 54.43% of the combined voting power of the Registrant’s common stock, Series B preferred stock, Series C preferred stock and Series D preferred stock were present in person or represented by proxy. The following are the voting results on each matter submitted to the Registrant’s shareholders at the Annual Meeting. The proposals below are described in detail in the Proxy Statement. At the Annual Meeting, the six nominees for directors were elected to the Registrant’s Board of Directors (Proposal 1 below). In addition, a management proposal regarding ratification of the appointment of DeCoria, Maichel & Teague P.S. as the Registrant’s independent registered public accounting firm for 2013 (Proposal 2 below) was approved. Proposal #1 – Election of Directors The election of the Nominees to the Company’s Board to serve until the Company’s 2014 Annual Meeting of Shareholders or until successors are duly elected and qualified: Voted For Withheld Non Vote John C. Lawrence Gary D. Babbitt Hartmut W. Baitis Russell C. Lawrence Whitney H. Ferer Bernard J. Guarnera Proposal #2 To ratify the appointment of the Company’s Independent Registered Public Accounting Firm for the 2013 fiscal year For Against Abstain Non Vote - Proxies were solicited under the proxy statement filed with the Securities and Exchange Commission on November 7, 2013. All nominees for director were elected.The proposal to ratify the appointment of the Company’s Independent Registered Public Accounting Firm for the 2013 fiscal year was approved. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED STATES ANTIMONY CORPORATION Date: December 14, 2013 By: /s/John C. Lawrence John C. Lawrence President, Director and Principal Executive Office 3
